15 F.3d 1159
304 U.S.App.D.C. 428
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.David Wayne BAUGHMAN, Petitioner,v.NATIONAL TRANSPORTATION SAFETY BOARD, Respondent.
No. 92-1545.
United States Court of Appeals, District of Columbia Circuit.
Jan. 11, 1994.

Before:  SILBERMAN, SENTELLE, and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause came to be heard on a petition for review of an order of the National Transportation Safety Board, and was briefed by counsel.  While the issues presented occasion no need for a published opinion, they have been accorded full consideration by the Court.  See D.C.Cir.R. 35(b) (January 1, 1994).  On consideration thereof, it is


2
ORDERED and ADJUDGED, by this court, that the petition for review of the order of the National Transportation Safety Board is hereby denied.  The petition is wholly without merit.  The Board reasonably considered and rejected petitioner's argument predicated upon the flight simulation exercise in its order denying reconsideration.  The ALJ did not expressly rely on the flight simulation experience, and  Universal Camera Corp. v. NLRB, 340 U.S. 474, 496 (1951)--on which petitioner relies exclusively--is inapposite since the Board differed with the ALJ on the standard of reasonable care for a professional pilot, not on issues of credibility.  It is


3
FURTHER ORDERED, by this Court, sua sponte, that the Clerk shall withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 41(a)(1) (January 1, 1994).  This instruction to the Clerk is without prejudice to the right of any party at any time to move for expedited issuance of the mandate for good cause shown.